Exhibit 10.2

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS OTHER STOCK-BASED AWARD AGREEMENT FOR PERFORMANCE-CONTINGENT RESTRICTED
STOCK UNITS, OR RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made
effective as of the date set forth on the signature page hereto (hereinafter
called the “Date of Grant”), between Regional Management Corp., a Delaware
corporation (hereinafter called the “Company”), and the individual set forth on
the signature page hereto (hereinafter called the “Participant”), pursuant to
the Regional Management Corp. 2011 Stock Incentive Plan, as it may be amended
and/or restated (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant an Other Stock-Based Award in the
form of an Award of performance-based and service-based restricted stock units
(the “Award”), which represents a contingent right to acquire shares of the
Company’s common stock (the “Shares”). For the purposes herein, the Shares
subject to the Award are units that will be reflected in a book account
maintained by the Company and that will be settled in shares of Stock if and
only to the extent permitted under the Plan and this Agreement. Prior to
issuance of any Shares, the Award shall represent an unsecured obligation of the
Company, payable (if at all) only from the Company’s general assets. The Award
is subject to the terms and conditions of the Plan and this Agreement, including
the provisions set forth on the signature page hereto and Schedule A, which is
attached hereto and expressly made a part of this Agreement.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below.

(a) Cause. “Cause” shall mean “Cause” as defined in any employment, severance,
or similar agreement then in effect between the Participant and any of the
Company or its Affiliates, or if no such agreement containing a definition of
“Cause” is then in effect or if such term is not defined therein, “Cause” shall
mean (i) Participant’s engagement in misconduct which is materially injurious to
the Company or its Affiliates, (ii) Participant’s continued failure to
substantially perform his duties to the Company, (iii) Participant’s repeated
dishonesty in the performance of his duties to the Company, (iv) Participant’s
commission of an act or acts constituting any (x) fraud against, or
misappropriation or embezzlement from, the Company or any of its Affiliates,
(y) crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least one year or (v) Participant’s material breach of any
confidentiality, non-solicitation or non-competition covenant entered into
between the Participant and the Company. The determination of the existence of
Cause shall be made by the Committee in good faith, which determination shall be
conclusive for purposes of this Agreement.



--------------------------------------------------------------------------------

(b) Good Reason. “Good Reason” shall mean (i) with respect to Employees or
Consultants, “Good Reason” or such similar concept as defined in any employment,
severance, or similar agreement then in effect between the Participant and any
of the Company or its Affiliates, or, if no such agreement containing a
definition of “Good Reason” is then in effect or if such term is not defined
therein, “Good Reason” shall mean without the Participant’s consent, a change
caused by the Company in the Participant’s duties and responsibilities which is
materially inconsistent with the Participant’s position at the applicable entity
that is a member of the Company Group, or a material reduction in the
Participant’s annual base salary (excluding any reduction in the Participant’s
salary that is part of a plan to reduce salaries of comparably situated
employees of any entity that is a member of the Company Group generally); and
(ii) with respect to Directors, the Participant’s ceasing to serve as a
Director, or, if the Company is not the surviving Company in a Change in Control
event, a member of the board of directors of the surviving entity, in either
case, due to the Participant’s failure to be nominated to serve as a director of
such entity or the Participant’s failure to be elected to serve as a director of
such entity, but not due to the Participant’s decision not to continue service
on the Board of Directors of the Company or the board of directors of the
surviving entity, as the case may be; provided that, in any case,
notwithstanding anything to the contrary in the foregoing subparts (i) or (ii),
the Participant shall only have “Good Reason” to terminate Employment following
the applicable entity’s failure to remedy the act which is alleged to constitute
“Good Reason” within thirty (30) days following such entity’s receipt of written
notice from the Participant specifying such act, so long as such notice is
provided within sixty (60) days after such event has first occurred. The
determination of the existence of Good Reason shall be made by the Committee in
good faith, which determination shall be conclusive for purposes of this
Agreement.

(c) Qualifying Termination. “Qualifying Termination” shall mean the termination
of Employment (i) as a result of the Participant’s death, Disability, or
Retirement, (ii) by the Company and its Affiliates without Cause, or (iii) by
the Participant with Good Reason.

(d) Retirement. “Retirement” shall mean the termination of Employment by the
Participant on or after (i) the Participant’s attainment of age 65, or (ii) the
Participant’s attainment of age 55 and completion of ten (10) years of service.
For this purpose, the Participant shall be credited with a year of service for
each consecutive twelve-month period he is Employed during his period of
Employment with the Company. Employment shall not be deemed to be terminated or
interrupted by a leave of absence, sick leave or vacation granted to the
Participant by the Company.

 

3. Vesting; Forfeiture.

(a) The actual number of Shares that may be earned and vested during the
Performance Period will be determined by the Committee following the end of the
Performance Period based on attainment of the Performance Goals, as set forth on
the signature page hereto and as provided in Schedule A; provided, however, that
(except as otherwise provided in Section 3), the Award shall not vest, in whole
or in part, and the Participant shall not be entitled to any Shares, unless the
Participant remains Employed from the Date of Grant until the Vesting Date (as
defined on the signature page hereto). The Committee has authority to determine
whether and to what degree the Award shall be deemed earned and vested.

 

2



--------------------------------------------------------------------------------

(b) If the Participant’s Employment with the Company is terminated during the
Performance Period for any reason other than a Qualifying Termination (including
but not limited to a termination for Cause), the Award shall immediately
terminate and the Participant shall have no rights with respect to the Award or
the Shares underlying the Award.

(c) Notwithstanding Sections 3(a) and (b) herein, if the Participant’s
Employment with the Company is terminated during the Performance Period due to a
Qualifying Termination, then a pro-rata portion of the Award, determined as of
the date of the Qualifying Termination in accordance with the provisions of this
Agreement and Schedule A, shall be eligible to be earned and vested based on
attainment of the Performance Goals during the Performance Period as specified
in this Agreement and in Schedule A as if the Participant’s Employment had not
terminated.

(d) Notwithstanding Sections 3(a) and (b) herein, in the event a Change in
Control occurs during the Performance Period, the Award shall be deemed earned
and vested as follows:

(i) To the extent that the successor or surviving company in the Change in
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Committee) as Awards outstanding under the Plan
immediately prior to the Change in Control event, the Award shall be deemed
earned and vested as if the Target Performance Goal for the Performance Period
had been met as of the date of the Change of Control.

(ii) Further, in the event that the Award is substituted, assumed or continued
as provided in Section 3(d)(i) herein, the Award will nonetheless become earned
and vested if the Participant’s Employment is terminated by the Company and its
Affiliates without Cause or by the Participant with Good Reason during the six
month period following the effective date of the Change in Control. In such
event, the Award shall be deemed earned and vested as if the Target Performance
Goal for the Performance Period had been met as of the date of termination.

 

  4. Settlement of Award; Delivery of Shares.

(a) No certificate or certificates for Shares shall be issued at the time of
grant of the Award. A certificate or certificates for the Shares underlying the
Award (or, in the case of uncertificated Shares, other written evidence of
ownership in accordance with applicable laws) shall be issued in the name of the
Participant (or his beneficiary) only in the event, and to the extent, that the
Award has vested and been earned in accordance with the provisions of this
Agreement, including Schedule A. Any Shares or other benefits payable pursuant
to the Award shall, upon vesting of the Award, be distributed to the Participant
(or his beneficiary) within 70 days following the Vesting Date. Notwithstanding
the foregoing, the following provisions shall apply: (a) any distributions as a
result of a Change in Control as provided in Section 3(d)(i) shall be paid
within 70 days following the date of the Change in Control; and (b) any
distributions due to termination of Employment following a Change in Control as
provided in Section 3(d)(ii)

 

3



--------------------------------------------------------------------------------

shall be paid within 70 days following the date of termination of Employment. If
the 70-day period described herein begins in one calendar year and ends in
another, the Participant (or his beneficiary) shall not have the right to
designate the calendar year of the payment (except as otherwise provided below
with respect to a delay in payments if the Participant is a “specified
employee”). Further, if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or his beneficiary), the payment will be treated as made within the applicable
70-day time period specified herein if the payment is made during the first
taxable year of the Participant in which the calculation of the amount of the
payment is administratively practicable or otherwise in accordance with Code
Section 409A. Notwithstanding the foregoing, if the Participant is or may be a
“specified employee” (as defined under Code Section 409A), and the distribution
is considered deferred compensation under Code Section 409A, then such
distribution if made due to separation from service shall be subject to delay as
provided in Section 19 of the Plan (or any successor provision thereto).

(b) Except as otherwise provided in this Section 4(b), the Participant shall not
be deemed to be the holder of any Shares subject to the Award and shall not have
any dividend rights, voting rights or other rights as a stockholder unless and
until (and only to the extent that) the Award has vested and certificates for
such Shares have been issued to him (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with applicable laws shall
have been provided). As of any date that the Company pays an ordinary cash
dividend on its common stock, the Company shall credit to the Participant’s book
account a dollar amount equal to (i) the per share cash dividend paid by the
Company on its common stock on such date, multiplied by (ii) that number of
Shares equal to the number of Target Units set forth on the signature page
hereto (a “Dividend Equivalent Right”). Any Dividend Equivalent Rights credited
pursuant to the foregoing provisions of this Section 4(b) shall be subject to
the same vesting, Performance Goals, payment and other terms, conditions and
restrictions as the Shares subject to the Award (and, for clarification, shall
not be paid unless and until the corresponding portion of the Shares subject to
the Award have been earned and vested); provided, however, that the amount of
any Dividend Equivalent Rights that become earned and vested pursuant to the
terms of this Agreement and Schedule A shall be paid in cash.

(c) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable upon vesting of the Award prior to
the completion of any registration or qualification of the Award or the Shares
under applicable federal, state or foreign securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.

(d) The Company shall not be liable to the Participant for damages relating to
any delays in issuing the certificates to him (subject to any Code Section 409A
requirements), any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves. The Company may
elect to recognize the Participant’s ownership through uncertificated book
entry.

(e) The Award, if vested in accordance with the terms of this Agreement, shall
be payable in whole Shares. The total number of Shares that may be acquired upon
vesting of the Award (or portion thereof) shall be rounded down to the nearest
whole share.

 

4



--------------------------------------------------------------------------------

5. No Right to Continued Employment; No Right to Further Awards.

The granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliates’
right to terminate the Employment of such Participant. Except as otherwise
provided in the Plan or this Agreement, all rights of the Participant with
respect to the unvested portion of the Award shall terminate upon the
Participant’s termination of Employment. The grant of the Award does not create
any obligation to grant further awards.

 

6. Legend on Certificates.

Unless the Company issues the Shares in uncertificated form, the certificates
representing the Shares acquired upon vesting of the Award shall be subject to
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal, state or foreign laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

 

7. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

8. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award, its vesting or any payment or
transfer under or with respect to the Award and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes; provided, however, that no amounts shall be
withheld in excess of the Company’s statutory minimum withholding liability.
Without limiting the generality of the foregoing, to the extent permitted by the
Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares held by the Participant (which are
fully vested and not subject to any pledge or other security interest) or by
having the Company withhold from the number of Shares otherwise deliverable to
the Participant hereunder Shares with a Fair Market Value not in excess of the
statutory minimum withholding liability. The Participant further agrees to make
adequate provision for any sums required to satisfy all applicable federal,
state, local and foreign tax withholding obligations of the Company which may
arise in connection with the Award.

 

5



--------------------------------------------------------------------------------

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

9. Compliance with Applicable Laws.

Upon the acquisition of any Shares pursuant to the vesting of the Award, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities or other laws or with the Plan or this Agreement.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
Shares, to make any other distribution of benefits, or to take any other action,
unless such delivery, distribution or action is in compliance with all
applicable laws, rules and regulations (including but not limited to the
requirements of the Securities Act of 1933, as amended).

 

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

 

11. Choice of Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States.

 

12. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or

 

6



--------------------------------------------------------------------------------

provision of the Plan, the applicable terms and provisions of the Agreement will
govern and prevail, unless the Committee determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.

 

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

15. Recoupment and Forfeiture.

As a condition to receiving this Award, the Participant agrees that he shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture or other similar provisions
as may apply at any time to the Participant under applicable laws, rules or
regulations.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE TO PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:    Performance Period:       The actual number of Shares, if any,
subject to the Award that may be earned shall be determined based on the
attainment of the performance goals specified in Schedule A, as determined by
the Committee following the end of the Performance Period; provided, however,
that except as provided herein, no Shares shall vest and be issuable to the
Participant unless the Participant is continuously employed by the Company from
the Date of Grant until the Vesting Date and the provisions of Section 1 of
Schedule A are met. Number of Target Units:    The aggregate target number of
restricted stock units for the Performance Period is                      (the
“Target Units”). Notwithstanding the foregoing, in the event that the
Participant’s Employment with the Company is terminated due to a Qualifying
Termination, then a pro-rata portion of the Target Units may be earned and
vested in accordance with this Agreement and Schedule A. The pro-rata portion
that may be earned and vested shall be determined by multiplying the total
number of the Target Units by a fraction, the numerator of which is the number
of calendar days from the first day of the Performance Period through the date
of the Qualifying Termination, and the denominator of which is the total number
of calendar days in the Performance Period. Following a Qualifying Termination,
the use of the term “Target Units” shall mean the pro-rata portion of the Target
Units as determined pursuant to the immediately preceding sentence. Vesting
Date:   

 

8



--------------------------------------------------------------------------------

Number of Target Units Earned:   

    % of the Target Units shall be eligible to be earned based on attainment of
the Threshold Performance Goal for the Performance Period, subject to continued
Employment as provided herein except in the case of a Qualifying Termination.

 

    % of the Target Units shall be eligible to be earned based on attainment of
the Target Performance Goal for the Performance Period, subject to continued
Employment as provided herein except in the case of a Qualifying Termination.

 

    % of the Target Units shall be eligible to be earned based on attainment of
the Maximum Performance Goal for the Performance Period, subject to continued
Employment as provided herein except in the case of a Qualifying Termination.

 

One Share of the Company’s stock will be issued for each Target Unit earned and
vested in accordance with this Agreement and Schedule A.

   Participant:      

 

   Printed Name:   

 

    Regional Management Corp.     By:  

 

    Its:  

 

    Printed Name:  

 

 

9



--------------------------------------------------------------------------------

Schedule A

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

PERFORMANCE-CONTINGENT

RESTRICTED STOCK UNIT AWARD AGREEMENT

Schedule A sets forth the performance goals for the performance-based and
service-based Restricted Stock Unit Award (the “Award”) under the Regional
Management Corp. 2011 Stock Incentive Plan, as it may be amended and/or restated
(the “Plan”), evidenced by the Performance-Contingent Restricted Stock Unit
Award Agreement (the “Agreement”) to which it is attached. Capitalized terms not
expressly defined in this Schedule A but defined in the Plan or the Agreement
shall have the same definitions as in the Plan and/or the Agreement, as
applicable.

1. Target Units; Vesting Terms: The aggregate target number of restricted stock
units for the Performance Period is:                      (the “Target Units”).
Notwithstanding the foregoing, in the event that the Participant’s Employment
with the Company is terminated due to a Qualifying Termination, then a pro-rata
portion of the Target Units may be earned and vested in accordance with this
Agreement and Schedule A. The pro-rata portion that may be earned and vested
shall be determined by multiplying the total number of the Target Units by a
fraction, the numerator of which is the number of calendar days from the first
day of the Performance Period through the date of the Qualifying Termination,
and the denominator of which is the total number of calendar days in the
Performance Period. Except as otherwise provided in this Agreement, the Award is
subject to both continued service and performance requirements as follows:

(a) Threshold Performance Goal:     % of the Target Units subject to the Award
shall vest and be earned if (i) the Company’s                      meets or
exceeds                      for the Performance Period (the “Threshold
Performance Goal”), and (ii) the Participant is Employed by the Company on the
Vesting Date and has been an employee continuously since the Date of Grant.
Except as otherwise provided in this Agreement, both the performance condition
described in Section 1(a)(i) and the service condition described in
Section 1(a)(ii) must be met in order for any of the Units to vest pursuant to
this Section 1(a).

(b) Target Performance Goal:     % of the Target Units subject to the Award
shall vest and be earned if (i)                      meets or exceeds
                     for the Performance Period (the “Target Performance Goal”),
and (ii) the Participant is Employed by the Company on the Vesting Date and has
been an employee continuously since the Date of Grant. Except as otherwise
provided in this Agreement, both the performance condition described in
Section 1(b)(i) and the service condition described in Section 1(b)(ii) must be
met in order for any of the Units to vest pursuant to this Section 1(b).

(c) Maximum Performance Goal:     % of the Target Units subject to the Award
shall vest and be earned if (i)                      meets or exceeds
                     for the Performance Period (the “Maximum Performance
Goal”),

 

10



--------------------------------------------------------------------------------

and (ii) the Participant is Employed by the Company on the Vesting Date and has
been an employee continuously since the Date of Grant. Except as otherwise
provided in this Agreement, both the performance condition described in
Section 1(c)(i) and the service condition described in Section 1(c)(ii) must be
met in order for any of the Units to vest pursuant to this Section 1(c).

Notwithstanding the foregoing, the Award shall not be deemed payable, in whole
or in part, until both of the following events have occurred: (A) the completion
of the Company’s audited financial statements for the fiscal year ending
                     and (B) the Committee’s written certification regarding if
and to the extent the applicable performance goals have been met.

2. Definition: [Insert definition of performance criteria]

3. Determination of Number of Target Units Earned; Additional Terms: The total
number of Target Units that may be eligible to be earned under the Award is
between     % and     % of the number of Target Units (as adjusted as provided
herein in the case of a Qualifying Termination) based on attainment of
                     for the Performance Period. If                      for the
Performance Period is below the Threshold Performance Goal, no Target Units are
earned for the Performance Period; if                      performance for the
Performance Period is at the Threshold Performance Goal,     % of the Target
Units are earned for the Performance Period; if                      performance
for the Performance Period is at the Target Performance Goal,     % of the
Target Units are earned for the Performance Period; if                     
performance for the Performance Period is at the Maximum Performance Goal,     %
of the Target Units are earned for the Performance Period, subject in all cases
except in the case of a Qualifying Termination, to the Participant’s continued
employment from the Date of Grant until the Vesting Date. As further
clarification, the Target Units deemed earned for                      results
between (A) the Threshold Performance Goal and the Target Performance Goal and
(B) the Target Performance Goal and the Maximum Performance Goal will be
calculated using linear interpolation.

 

11